Exhibit 23.1 Consent of Delap LLP Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements No. 333-32386 and No. 333-116163 on Form S-8 of Timberland Bancorp, Inc. of our report dated December 17, 2012, with respect to the consolidated financial statements of Timberland Bancorp, Inc. and Subsidiary (collectively, "Timberland") included in Timberland's Annual Report (Form 10-K) for the year ended September 30, 2012. /s/ Delap LLP Lake Oswego, Oregon December 17, 2012
